tcmemo_1997_201 united_states tax_court commissioner of internal revenue respondent carolyn m lee petitioner v docket no filed date jeanne gramling for respondent memorandum opinion colvin judge this case is before the court on respondent's motion for entry of default judgment under rule a respondent alleges that petitioner has abandoned thi sec_1 rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code in effect for the years at issue case and that she is deemed to have admitted that she is liable for fraud under rule c we decide this motion based on the parties' pleadings admissions and written submissions for reasons stated below we grant respondent's motion background petitioner was incarcerated in alderson west virginia when she filed the petition in this case respondent determined deficiencies in petitioner’s income_tax and additions to tax and a penalty as follows year deficiency sec_6653 sec_6661 sec_6663 additions to tax and penalty dollar_figure big_number -- dollar_figure dollar_figure -- -- dollar_figure petitioner filed her petition on date in it she stated that she would be released from prison in date she asked that we delay proceedings until after she was released from prison she filed an amended petition on date on date respondent filed an answer to petitioner's amended petition in it respondent alleged further answering the petition and in support of the determination that the underpayments of tax required to be shown on the petitioner's and income_tax returns are due to fraud under the provisions of sec_6653 and sec_6663 respectively the respondent alleges a during the taxable years and petitioner was employed as a civilian fiscal accounting clerk b c d e f g h with the logistics department food subsistence section at camp lejeune north carolina in connection with her employment with the food service division petitioner was responsible for collecting money from the mess or dining halls and turning this money over to the base disbursing office during the taxable years and petitioner also prepared cash collection vouchers which reflected the total amount of money she turned over to the base disbursing office during the taxable years and petitioner did not turn all money collected from the mess or dining halls to the base disbursing office but instead petitioner misappropriated the amounts of dollar_figure and dollar_figure during the taxable years and respectively for her use or benefit petitioner’s joint income_tax return reflected adjusted_gross_income in the amount of dollar_figure however petitioner had unexplained deposits to various bank accounts in an amount in excess of dollar_figure during the taxable_year all of which deposits were from the misappropriated funds the petitioner and her husband purchased a dodge van in date for over dollar_figure cash as well as real_property in date for dollar_figure cash all of which monies were sourced from the misappropriated funds during the taxable_year petitioner and her husband also purchased two new honda automobiles a computer and a used truck as well as added a den to their trailer and vacationed in germany petitioner's joint income_tax return reflected adjusted_gross_income in the amount of dollar_figure however petitioner had unexplained deposits to various bank accounts in an amount in excess of dollar_figure during the taxable_year all of which deposits were from the misappropriated funds the petitioner and her husband purchased a gmc jimmy a new travel trailer a lot another computer a time share condominium at atlantic beach and two lawn tractors during the taxable_year petitioner also vacationed in california built a two-story garage and made a deposit on a swimming pool the petitioner did not report the income that she received from the misappropriation of funds of her employer on her and income_tax returns in the respective amounts of dollar_figure and dollar_figure and the petitioner is liable for the deficiencies resulting therefrom petitioner fraudulently and with intent to evade taxes filed false income_tax returns for the taxable years and that intentionally omitted the misappropriated income i j k l all of the underpayments deficiencies in income_tax for the taxable years and are due to fraud with intent to evade taxes further answering the petition with respect to respondent's determination that the underpayment_of_tax for the taxable_year is due to fraud respondent affirmatively relies upon the doctrine_of collateral_estoppel and alleges a b c petitioner is the same person who was the defendant in a criminal case of united_states v carolyn m lee case no 92cr00045-2 in the united_states district_court for the eastern district of north carolina respondent is a party in privity with the united_states of america the prosecuting party in the aforesaid criminal case in which petitioner was a defendant on or about date petitioner plead sic guilty to one count of willfully making and subscribing a false federal_income_tax return for the taxable_year in violation of the provisions of sec_7206 which petitioner signed under penalties of perjury knowing that the return was not true and correct as to every d e f material matter said income_tax return reported total income of dollar_figure whereas petitioner knew and believed that her total income was substantially in excess of that which was reported an issue in the instant tax_court case is whether petitioner received income over and above the amount reported on her income_tax return for the taxable_year the fact that petitioner received income which intentionally was not reported on her income_tax return is evidence in part that the underpayment was due to fraud the prior criminal conviction of petitioner under sec_7206 is conclusive and binding upon petitioner and by reason thereof the petitioner is estopped in this case under the doctrine_of collateral_estoppel to deny that she willfully made and subscribed to a false income_tax return for the taxable_year that she knew was not true and correct as to every material matter in that she failed to report the substantial additional income that she received in the taxable_year petitioner did not file a reply to respondent's allegations on date respondent filed a motion under rule c to have the undenied allegations of fact deemed admitted by notice of filing dated date the court directed petitioner to file a reply on or before date petitioner did not respond and we granted respondent's motion on date petitioner was released from prison sometime before date thereafter the court set this case for trial in winston- salem north carolina the notice stated that your failure to appear may result in dismissal of the case and entry of decision against you respondent's counsel and petitioner had a telephone conference shortly before that trial session during which petitioner said that she would not appear at the trial session this case was called at the court's trial calendar in winston-salem north carolina petitioner did not appear file a pre-trial memorandum or request a continuance at that time respondent filed the motion for default judgment under rule a discussion rule a provides that if any party fails to plead or otherwise proceed as provided by the rules or as required by the court that party may be held in default on the motion of the other party dismissal of a case is a sanction resting in the discretion of the trial_court 87_tc_794 a taxpayer's failure to proceed as required by the court's rules unexcused failure to appear at a trial and failure to participate in any meaningful way in the resolution of the case can result in a dismissal of the action against him or her for failure to prosecute properly in actions where a taxpayer seeks the redetermination of a deficiency 86_tc_110 82_tc_413 affd without published opinion 772_f2d_910 9th cir 67_tc_931 affd 565_f2d_954 5th cir petitioner did not appear at the trial session in winston- salem north carolina and failed to submit a trial memorandum as required by the court’s standing pre-trial order or request a continuance petitioner has abandoned her case respondent's motion for entry of default judgment as to the deficiencies and addition_to_tax is granted rule a respondent has also moved to default petitioner for the addition_to_tax and penalty for fraud petitioner has failed to proceed with her case within the meaning of rule a under these circumstances a default decision for fraud is appropriate if in the answer respondent alleged facts which if proven clearly and convincingly support such a judgment 91_tc_1049 affd 926_f2d_1470 6th cir the granting of the rule c motion has the effect of establishing facts pleaded in the answer the facts respondent alleged in the answer deemed admitted constitute clear_and_convincing evidence that petitioner fraudulently underpaid her taxes for the years in issue because petitioner did not respond to respondent's rule c motion she is deemed to have admitted that she misappropriated for her own use or personal benefit dollar_figure in and dollar_figure in in connection with her work at camp lejeune north carolina in she deposited dollar_figure of the misappropriated funds in various bank accounts in she deposited dollar_figure of the misappropriated funds in various bank accounts petitioner used the misappropriated funds in to buy three vehicles a computer and to pay for a european vacation and in to buy several vehicles to buy and improve property and to pay for a vacation she did not report the income that she misappropriated she understated her taxable_income for those years and all of each understatement for and was due to fraud with intent to evade taxes in the answer respondent alleges specific facts which having been deemed admitted clearly and convincingly show that petitioner fraudulently underpaid her income taxes for and thus we grant respondent's motion for entry of default pursuant to rule a to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
